UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-01403) Exact name of registrant as specified in charter:	Putnam Global Equity Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. About the fund Seeking the benefits of investing in stocks around the world Just as free trade has opened the U.S. economy to world imports in recent years, the world has also opened to U.S. investors. Putnam Global Equity Fund targets solid companies throughout the world to offer investors a globally diversified stock portfolio. With a global mandate, the fund invests across developed markets such as the United States, the European Union, and Japan. It also invests a portion of its assets in emerging markets such as Brazil, Russia, and China. The fund’s portfolio manager selects from thousands of stocks worldwide, with a strategy that seeks quality companies without a bias toward either growth- or value-style stocks. The manager seeks to buy the stocks of these companies when they are priced below what the manager determines to be their true worth. While the fund typically favors midsize and large companies, it can also invest in small companies. To gather information about this wide variety of companies and markets, the manager draws on in-house research by Putnam analysts based in Boston, London, and Singapore. While investing in companies that operate under different economic and political systems involves risk, the fund has the potential to let your money grow when there is a downturn in the U.S. economy. That may be because international economies, which can follow a different business cycle, might be growing while the U.S. economy is sluggish. In addition, investing in securities denominated in foreign currencies provides another type of diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. The manager diligently monitors risk, seeking to sell fund holdings and to hedge currencies that may offer more risk than reward. Stock selection stresses fundamental analysis In selecting holdings for the fund, the portfolio manager looks for stocks that have multiple sources of strength working in their favor. To consider a wide range of possible strengths, he uses a disciplined research process that stresses fundamental analysis. The process has three stages: Screening: With support from a team of stock analysts, the manager screens companies around the world to focus on 100 to 200 stocks for consideration in the portfolio. Analysis: To determine which stocks to favor and which to reject, the manager and analysts meet with company managements and their competitors, customers, and suppliers. Portfolio construction: The manager regularly reviews and monitors the fund’s holdings, seeking to build and maintain a portfolio that offers a balance of return andrisk. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Global Equity Fund Interview with your fund’s portfolio manager Global equity markets had a strong six - month run. What do you think drove the rally? I see the rally as technical in nature, supported by quantitative easing around the globe. In the United States, for example, many bond investors are moving their assets into dividend-paying equities. Fixed-income yields are relatively unattractive, and investors are beginning to heed the risk of a rise in interest rates, which I believe could have a large negative impact on bond prices. In Japan, we have seen the government make the bold move of buying up much of the supply of Japanese government bonds, effectively forcing investors out of Japanese investments and into riskier assets like stocks. The fund materially outperformed the benchmark during the six - month period ended April30, 2013. What led to this result? Overall, a slight overweight to Japanese equities, as well as our stock selection in that market, helped the fund. Another factor was the fund’s underweighting of base metals-related stocks, which have suffered as a result of a slowdown in China’s growth, as well as the fund’s underweight to gold-related stocks, which have faced the headwind of a declining gold price. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 15. Global Equity Fund 5 Japanese stocks have climbed dramatically in the past six months. Would you say the seeds of a bubble are being sown in Japan? I would characterize the activity around Japanese stocks as a kind of frenzy, but in my view the market is far from experiencing a bubble. From an investment perspective, I find it interesting and significant that the yen has remained weak for as long as it has. In my view, substantial and sustained yen weakness means that many Japanese companies could realize dramatically higher profits — in some cases, double and even five times their historical levels. Thus, I believe the opportunity for greater upside is there, even though the market as a whole has already appreciated 60% in the past six months. By contrast, there are many stocks that have appreciated dramatically and that are not beneficiaries of a weaker yen, but may simply have been lifted as a result of the recent frenzy over Japanese equities. In this way, the market is relatively complex, and I expect that we will eventually see some differentiation in performance among Japanese stocks, with the possibility for dramatic outperformance as well as dramatic underperformance. How did the fund’s exposures in European stocks perform during the period? The early months — through year-end 2012 — saw strong performance from the fund’s European stock positions, but the region as a whole (excluding the United Kingdom) has underperformed so far in 2013. The fund is exposed to some European banks, for example, and these did not perform well for the period as a whole. This was due in part to the tug of war between austerity and growth, and because of political difficulties that beset Europe as it moved along the arduous path of fiscal reform. The recent Italian elections failed to produce a coherent government, for example, and in my view demonstrated how politics can frustrate a successful response to a fiscal crisis. Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Equity Fund Which stocks or strategies contributed the most to the fund’s results? The fund’s position in Japan Tobacco was the largest contributor. The company benefited from yen weakness, which helped its business abroad. In addition, the Japanese government sold a share of its position in the company, to which the market responded quite favorably. Lastly, the company’s management has done a fine job executing its business strategies in Japan and abroad, which encouraged us to maintain our benchmark-relative overweight to the stock. Automaker Nissan , the second-largest contributor to performance, also benefited from yen weakness. In recent years, this company had lost market share to South Korean and German competitors, but I believe the paradigm-shifting currency dynamic could prompt a market-share reversal and an increased flow of global investment capital into Japanese auto stocks. The third-largest contributor was the stock of U.S.-based mortgage insurer Radian Group . This company benefited from the strengthening in U.S. housing, specifically higher home prices. This trend has been quite positive, as has the pickup in new household formation. We believe these factors will lend support to Radian’s earnings and balance sheet going forward. Which stocks or strategies detracted from the fund’s results? The speed bump in Europe caused by debt-related and politically driven events in Cyprus and Italy, in addition to a stream of This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 4/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Global Equity Fund 7 disappointing economic news, caused the fund’s European financials positions to suffer. We liquidated some of these positions, such as Credit Agricole of France, but we maintain others, such as the United Kingdom’s Barclays and Italy’s UniCredit , which we believe have tremendous long-term potential. The single-largest detracting position was the stock of integrated natural gas company BG Group . The energy sector as a whole underperformed during the period, largely due to the substantial new supply of oil and gas coming online globally, and because of slowdowns in key markets like China. As for BG specifically, the market expressed concerns about the CEO’s intention to lay out a new strategic plan shortly after the close of the fund’s fiscal period. On the other hand, the market has responded favorably to the company’s latest guidance in May 2013, and we are cautiously optimistic that the company will eventually realize strong growth potential. Another detractor was Telecom Italia , which struggled during the period as it worked to establish a network-sharing agreement with the Italian government. However, as prospects for structural reform in the Italian telecom industry appeared to dim, we sold the stock. We continue to monitor developments in this sector, though, including the plan proposed after the period-end by Telecom Italia to spin off its fixed-network unit, which we believe could have significant regulatory and revenue benefits for the company. What is your outlook for global equities for the remainder of 2013? Barring some major negative geopolitical event, I think the outlook is relatively positive. In my view, risks for Japan, China, and Europe, as we have discussed, center on the sustainability of the weak yen, the depth of China’s economic slowdown, and how well This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Equity Fund European policymakers can navigate political complexities amid their ongoing fiscal crises. One area we are gradually building a larger exposure to is the emerging markets. Broadly speaking, this asset class has been one of the biggest and most consistent underperformers over the past several years. Not all areas are equally attractive, in my view. I believe China’s most significant growth may have already come and gone. And in Russia, I believe the economy is getting worse while the political leadership may be a drag on its financial markets, just as it was for Russia’s energy sector over the past decade. But at this stage, I believe the market is underappreciating the value opportunity in Brazil. In addition, we expect continued strong growth prospects in some of the smaller emerging markets, such as the ASEAN [Association of Southeast Asian Nations] region, and we anticipate that attractive investment opportunities will proliferate in this area. Lastly, despite the bumps in the road to Europe’s recovery, I believe there is an opportunity in the making among European stocks. Political disappointments notwithstanding, politicians and regulators seem to have a better handle on the magnitude of the eurozone’s fiscal problems, so it would be a mistake, in my view, to exit the region altogether. In the not too distant future, it could well be that economic data improve, which I believe could have positive effects on European stocks in a variety of sectors that have been deeply discounted by the market. Thank you, Shep, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Shep Perkins is Co-Head of International Equities at Putnam. He has a B.A. from Amherst College. A CFA charterholder, he joined Putnam in 2011 and has been in the investment industry since 1993. Global Equity Fund 9 IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. 10 Global Equity Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (7/2/12) (7/2/12) (9/23/02) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 8.07% 7.73% 7.31% 7.31% 7.31% 7.31% 7.58% 7.38% 7.81% 8.23% 8.23% 8.22% 10 years 107.32 95.40 92.14 92.14 92.26 92.26 97.28 90.37 102.35 113.15 113.23 112.88 Annual average 7.56 6.93 6.75 6.75 6.76 6.76 7.03 6.65 7.30 7.86 7.87 7.85 5 years 8.69 2.44 4.55 2.55 4.71 4.71 5.99 2.28 7.27 10.21 10.25 10.07 Annual average 1.68 0.48 0.89 0.51 0.92 0.92 1.17 0.45 1.41 1.96 1.97 1.94 3 years 36.23 28.40 33.07 30.07 33.17 33.17 34.11 29.42 35.24 37.41 37.47 37.24 Annual average 10.86 8.69 9.99 9.16 10.02 10.02 10.28 8.98 10.59 11.18 11.19 11.13 1 year 19.01 12.17 18.07 13.07 18.07 17.07 18.29 14.15 18.63 19.51 19.56 19.36 6 months 17.98 11.20 17.50 12.50 17.54 16.54 17.76 13.64 17.85 18.39 18.43 18.24 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. Global Equity Fund 11 Comparative index returns For periods ended 4/30/13 Lipper Global Large-Cap Core Funds MSCI World Index (ND) category average* Annual average (life of fund) 6.49% 7.53% 10 years 121.76 142.63 Annual average 8.29 9.09 5 years 9.40 10.59 Annual average 1.81 1.97 3 years 31.60 31.36 Annual average 9.59 9.48 1 year 16.70 16.88 6 months 14.67 15.44 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/13, there were, 76, 67, 61, 56, 35, and 11 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 1 1 1 1 1 1 1 Income $0.075 $0.007 $0.007 $0.028 $0.047 $0.086 $0.090 $0.100 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $9.26 $9.82 $8.33 $8.77 $8.85 $9.17 $9.15 $9.56 $9.56 $9.56 4/30/13 10.84 11.50 9.78 10.30 10.39 10.77 10.73 11.22 11.22 11.19 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 12 Global Equity Fund Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (7/2/12) (7/2/12) (9/23/02) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.98% 7.64% 7.22% 7.22% 7.22% 7.22% 7.50% 7.29% 7.72% 8.14% 8.14% 8.13% 10 years 123.14 110.30 106.74 106.74 107.04 107.04 112.44 105.00 117.95 129.15 129.24 128.85 Annual average 8.36 7.72 7.53 7.53 7.55 7.55 7.83 7.44 8.10 8.65 8.65 8.63 5 years 11.25 4.85 7.12 5.12 7.26 7.26 8.57 4.77 9.92 12.95 12.99 12.80 Annual average 2.15 0.95 1.38 1.00 1.41 1.41 1.66 0.94 1.91 2.46 2.47 2.44 3 years 33.66 25.98 30.70 27.70 30.78 30.78 31.73 27.12 32.79 34.95 35.00 34.77 Annual average 10.15 8.00 9.33 8.49 9.36 9.36 9.62 8.33 9.91 10.51 10.52 10.46 1 year 15.10 8.49 14.28 9.28 14.36 13.36 14.60 10.59 14.93 15.61 15.66 15.46 6 months 14.73 8.14 14.41 9.41 14.36 13.36 14.60 10.59 14.68 15.13 15.18 14.98 See the discussion following the Fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/12 1.35% 2.10% 2.10% 1.85% 1.60% 0.93%† 0.83%† 1.10% Annualized expense ratio for the six-month period ended 4/30/13* 1.34% 2.09% 2.09% 1.84% 1.59% 0.95% 0.85% 1.09% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes an increase of 0.04% from annualizing the performance fee adjustment for the six months ended 4/30/13. † Other expenses for class R5 and R6 shares have been annualized. Global Equity Fund 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $7.24 $11.27 $11.27 $9.93 $8.59 $5.14 $4.60 $5.90 Ending value (after expenses) $1,179.80 $1,175.00 $1,175.40 $1,177.60 $1,178.50 $1,183.90 $1,184.30 $1,182.40 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $6.71 $10.44 $10.44 $9.20 $7.95 $4.76 $4.26 $5.46 Ending value (after expenses) $1,018.15 $1,014.43 $1,014.43 $1,015.67 $1,016.91 $1,020.08 $1,020.58 $1,019.39 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Equity Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Global Equity Fund 15 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Global Equity Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Equity Fund 17 The fund’s portfolio 4/30/13 (Unaudited) COMMON STOCKS (99.6%)* Shares Value Aerospace and defense (1.5%) Honeywell International, Inc. 104,000 $7,648,160 Precision Castparts Corp. 26,100 4,992,669 Airlines (0.4%) Japan Airlines Co., Ltd. (Japan) † 71,000 3,597,887 Auto components (1.6%) Bridgestone Corp. (Japan) 156,200 5,888,444 Johnson Controls, Inc. 225,300 7,887,753 Automobiles (2.7%) Nissan Motor Co., Ltd. (Japan) 930,400 9,696,737 Toyota Motor Corp. (Japan) 197,800 11,443,730 Yamaha Motor Co., Ltd. (Japan) 141,400 1,969,751 Beverages (1.1%) Pernod-Ricard SA (France) 72,891 9,027,012 Biotechnology (0.8%) Celgene Corp. † 61,100 7,214,077 Building products (0.8%) Fortune Brands Home & Security, Inc. † 62,800 2,285,292 Masco Corp. 130,600 2,538,864 Owens Corning, Inc. † 50,900 2,140,854 Capital markets (2.7%) Blackstone Group LP (The) 348,891 7,169,710 Charles Schwab Corp. (The) 459,400 7,791,424 Morgan Stanley 354,000 7,841,100 Chemicals (4.7%) Airgas, Inc. 23,300 2,251,945 Axiall Corp. 37,200 1,951,140 Monsanto Co. 240,600 25,700,892 Nitto Denko Corp. (Japan) 37,500 2,461,917 Sherwin-Williams Co. (The) 14,717 2,694,830 Tronox, Ltd. Class A 119,100 2,446,314 Zeon Corp. (Japan) 197,000 2,115,802 Commercial banks (7.1%) Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 1,070,203 10,453,207 Banco Popular Espanol SA (Spain) 3,185,130 2,481,300 Bank of Ireland (Ireland) † 12,053,003 2,683,509 Barclays PLC (United Kingdom) 3,438,490 15,286,184 Erste Group Bank AG (Czech Republic) † 90,100 2,836,061 Grupo Financiero Banorte SAB de CV (Mexico) 372,500 2,807,026 Regions Financial Corp. 356,300 3,024,987 Sberbank of Russia ADR (Russia) 638,730 8,220,827 Societe Generale SA (France) † 122,454 4,451,070 18 Global Equity Fund COMMON STOCKS (99.6%)* cont. Shares Value Commercial banks cont. UniCredit SpA (Italy) † 1,077,758 $5,660,997 Zions Bancorp. 90,300 2,223,186 Commercial services and supplies (0.3%) Regus PLC (United Kingdom) 1,073,287 2,735,165 Communications equipment (1.1%) Polycom, Inc. † 188,005 1,974,053 Qualcomm, Inc. 117,500 7,240,350 Computers and peripherals (3.6%) Apple, Inc. 31,800 14,079,450 Gemalto NV (Netherlands) 34,366 2,812,580 SanDisk Corp. † 75,400 3,953,976 Toshiba Corp. (Japan) 1,717,000 9,458,163 Construction materials (0.4%) HeidelbergCement AG (Germany) 42,312 3,046,984 Consumer finance (1.0%) Discover Financial Services 192,800 8,433,072 Containers and packaging (0.3%) MeadWestvaco Corp. 84,100 2,899,768 Diversified financial services (8.3%) Bank of America Corp. 1,580,200 19,452,262 CME Group, Inc. 207,400 12,622,364 ING Groep NV GDR (Netherlands) † 1,338,608 11,006,188 JPMorgan Chase & Co. 442,800 21,701,628 ORIX Corp. (Japan) 331,100 5,081,044 Diversified telecommunication services (1.6%) CenturyLink, Inc. 305,600 11,481,392 TalkTalk Telecom Group PLC (United Kingdom) 463,844 1,806,621 Electronic equipment, instruments, and components (1.1%) Hitachi, Ltd. (Japan) 878,000 5,602,052 Hon Hai Precision Industry Co., Ltd. (Taiwan) 1,502,700 3,879,972 Energy equipment and services (2.1%) Ezion Holdings, Ltd. (Singapore) 1,541,000 2,552,277 Halliburton Co. 198,900 8,506,953 Oceaneering International, Inc. 34,840 2,444,723 Oil States International, Inc. † 21,400 1,912,304 Petrofac, Ltd. (United Kingdom) 107,844 2,265,425 Food products (0.8%) Nestle SA (Switzerland) 101,247 7,234,950 Health-care equipment and supplies (1.1%) Covidien PLC 113,600 7,252,224 St. Jude Medical, Inc. 61,000 2,514,420 Global Equity Fund 19 COMMON STOCKS (99.6%)* cont. Shares Value Health-care providers and services (3.4%) Aetna, Inc. 164,549 $9,451,695 Brookdale Senior Living, Inc. † 93,500 2,411,365 Capital Senior Living Corp. † 125,653 3,048,342 Catamaran Corp. † 40,900 2,361,157 Emeritus Corp. † 106,158 2,728,261 UnitedHealth Group, Inc. 142,900 8,563,997 Hotels, restaurants, and leisure (2.2%) Compass Group PLC (United Kingdom) 985,684 12,970,866 Thomas Cook Group PLC (United Kingdom) † 1,587,220 3,203,844 TUI Travel PLC (United Kingdom) 463,467 2,268,896 Household durables (3.0%) Alpine Electronics, Inc. (Japan) 198,900 2,026,032 Coway Co., Ltd. (South Korea) 45,880 2,324,620 Lennar Corp. Class A 49,300 2,032,146 Persimmon PLC (United Kingdom) 158,564 2,661,026 Persimmon PLC Class B (United Kingdom) F 207,599 241,855 PulteGroup, Inc. † 142,100 2,982,679 Standard Pacific Corp. † 414,735 3,753,352 Taylor Morrison Home Corp. Class A † 118,673 3,059,390 Taylor Wimpey PLC (United Kingdom) 1,671,121 2,418,613 Techtronic Industries Co. (Hong Kong) 1,579,500 3,773,629 Independent power producers and energy traders (0.3%) NRG Energy, Inc. 95,900 2,672,733 Insurance (6.3%) Admiral Group PLC (United Kingdom) 138,215 2,750,878 American International Group, Inc. † 337,623 13,984,345 Aon PLC 117,800 7,109,230 Assured Guaranty, Ltd. 170,200 3,511,226 Genworth Financial, Inc. Class A † 279,000 2,798,370 Marsh & McLennan Cos., Inc. 225,400 8,567,454 Porto Seguro SA (Brazil) 186,500 2,313,597 Prudential PLC (United Kingdom) 697,814 11,983,136 Internet and catalog retail (0.3%) HomeAway, Inc. † S 73,500 2,245,425 Internet software and services (4.6%) eBay, Inc. † 185,400 9,713,106 Google, Inc. Class A † 14,395 11,869,685 Telecity Group PLC (United Kingdom) 185,615 2,663,660 Yahoo!, Inc. † 466,400 11,534,072 Yandex NV Class A (Russia) † 107,381 2,763,987 IT Services (2.0%) Computer Sciences Corp. 40,800 1,911,480 Visa, Inc. Class A 90,500 15,245,630 20 Global Equity Fund COMMON STOCKS (99.6%)* cont. Shares Value Leisure equipment and products (0.3%) Brunswick Corp. 79,600 $2,520,136 Machinery (0.5%) Volvo AB Class B (Sweden) 328,199 4,552,273 Media (1.0%) DISH Network Corp. Class A 214,700 8,414,093 Metals and mining (0.2%) Iluka Resources, Ltd. (Australia) 174,419 1,618,341 Multiline retail (0.3%) Mitra Adiperkasa Tbk PT (Indonesia) 2,660,500 2,257,560 Oil, gas, and consumable fuels (7.6%) BG Group PLC (United Kingdom) 1,108,570 18,712,070 Cabot Oil & Gas Corp. 35,100 2,388,555 Cairn Energy PLC (United Kingdom) † 398,588 1,789,826 EXCO Resources, Inc. 238,900 1,734,414 Marathon Oil Corp. 254,600 8,317,782 Noble Energy, Inc. 84,200 9,539,018 Origin Energy, Ltd. (Australia) 193,158 2,467,042 Royal Dutch Shell PLC Class A (United Kingdom) 516,577 17,563,551 Southwestern Energy Co. † 53,872 2,015,890 Pharmaceuticals (5.4%) Astellas Pharma, Inc. (Japan) 146,700 8,532,482 Pfizer, Inc. 296,263 8,612,365 Sanofi (France) 204,853 21,999,882 Zoetis, Inc. † 201,690 6,659,804 Real estate management and development (1.5%) BR Malls Participacoes SA (Brazil) 213,500 2,519,423 BR Properties SA (Brazil) 174,000 1,926,328 CBRE Group, Inc. Class A † 101,000 2,446,220 Forestar Group, Inc. † 139,818 3,011,680 Iguatemi Empresa de Shopping Centers SA (Brazil) 207,600 2,480,928 Semiconductors and semiconductor equipment (3.0%) Micron Technology, Inc. † 324,100 3,053,022 NXP Semiconductor NV † 80,400 2,215,020 Samsung Electronics Co., Ltd. (South Korea) 11,099 15,318,696 SK Hynix, Inc. (South Korea) † 107,210 2,910,723 Sumco Corp. (Japan) 189,300 1,986,499 Software (0.2%) Fidessa Group PLC (United Kingdom) 75,456 2,104,560 Specialty retail (4.7%) Home Depot, Inc. (The) 156,700 11,493,945 Industria de Diseno Textil (Inditex) SA (Spain) 71,157 9,566,573 Lowe’s Cos., Inc. 392,900 15,095,218 Tile Shop Holdings, Inc. † 127,699 3,166,935 Global Equity Fund 21 COMMON STOCKS (99.6%)* cont. Shares Value Thrifts and mortgage finance (0.4%) Radian Group, Inc. 281,800 $3,367,510 Tobacco (5.4%) Japan Tobacco, Inc. (Japan) 818,300 30,932,302 Philip Morris International, Inc. 150,700 14,405,413 Trading companies and distributors (0.9%) Mitsubishi Corp. (Japan) 281,600 5,049,359 W.W. Grainger, Inc. 11,300 2,785,111 Water utilities (0.3%) United Utilities Group PLC (United Kingdom) 199,200 2,293,852 Wireless telecommunication services (0.7%) Softbank Corp. (Japan) 121,200 5,998,769 Total common stocks (cost $744,974,991) SHORT-TERM INVESTMENTS (0.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 541,800 $541,800 Putnam Short Term Investment Fund 0.04% L 3,533,817 3,533,817 SSgA Prime Money Market Fund 0.04% P 300,000 300,000 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 ∆ $421,000 420,943 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 ∆ 689,000 688,476 U.S. Treasury Bills with effective yields ranging from 0.16% to 0.17%, October 17, 2013 529,000 528,807 U.S. Treasury Bills with effective yields ranging from 0.12% to 0.14%, March 6, 2014 ∆ 245,000 244,790 Total short-term investments (cost $6,258,065) TOTAL INVESTMENTS Total investments (cost $751,233,056) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $845,648,709. † Non-income-producing security. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 22 Global Equity Fund d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $7,574,555 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 55.7% Brazil 1.1% Japan 13.2 Switzerland 0.8 United Kingdom 12.5 Italy 0.7 France 4.2 Sweden 0.5 Spain 2.6 Australia 0.5 South Korea 2.4 Taiwan 0.5 Netherlands 1.6 Other 2.4 Russia 1.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $195,365,411) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/13 $575,145 $575,697 $(552) British Pound Buy 6/19/13 5,656,197 5,556,499 99,698 British Pound Sell 6/19/13 5,656,197 5,512,447 (143,750) Barclays Bank PLC British Pound Sell 6/19/13 7,028,474 6,792,997 (235,477) Hong Kong Dollar Buy 5/15/13 7,235,948 7,241,440 (5,492) Japanese Yen Sell 5/15/13 9,172,087 9,229,527 57,440 Norwegian Krone Sell 6/19/13 5,707,271 5,690,705 (16,566) Singapore Dollar Buy 5/15/13 1,359,507 1,352,093 7,414 Swedish Krona Buy 6/19/13 1,961,291 1,966,334 (5,043) Swiss Franc Buy 6/19/13 6,708,953 6,608,535 100,418 Citibank, N.A. Australian Dollar Buy 7/17/13 6,496,697 6,511,110 (14,413) British Pound Buy 6/19/13 1,021,948 1,019,332 2,616 British Pound Sell 6/19/13 1,021,948 987,637 (34,311) Global Equity Fund 23 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $195,365,411) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Canadian Dollar Buy 7/17/13 $919,017 $909,510 $9,507 Danish Krone Buy 6/19/13 3,046,698 3,011,747 34,951 Euro Buy 6/19/13 2,999,748 2,942,994 56,754 Japanese Yen Sell 5/15/13 12,045,259 11,993,809 (51,450) Singapore Dollar Buy 5/15/13 540,555 537,834 2,721 Credit Suisse International Australian Dollar Buy 7/17/13 6,832,362 6,845,015 (12,653) Canadian Dollar Buy 7/17/13 3,844,218 3,804,746 39,472 Japanese Yen Sell 5/15/13 8,132,219 8,513,635 381,416 Swiss Franc Buy 6/19/13 11,877,508 11,700,435 177,073 Deutsche Bank AG British Pound Sell 6/19/13 2,859,622 2,763,539 (96,083) Canadian Dollar Buy 7/17/13 3,942,213 3,901,812 40,401 Euro Sell 6/19/13 99,724 98,458 (1,266) Goldman Sachs International Australian Dollar Buy 7/17/13 2,570,989 2,575,700 (4,711) HSBC Bank USA, National Association British Pound Sell 6/19/13 2,184,121 2,090,634 (93,487) Norwegian Krone Buy 6/19/13 170,147 169,571 576 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 1,773,064 1,775,969 (2,905) British Pound Sell 6/19/13 5,735,238 5,525,369 (209,869) Canadian Dollar Buy 7/17/13 1,688,317 1,670,867 17,450 Japanese Yen Buy 5/15/13 65,327 68,911 (3,584) Japanese Yen Sell 5/15/13 65,327 69,487 4,160 Norwegian Krone Sell 6/19/13 5,120,627 5,104,226 (16,401) Swedish Krona Buy 6/19/13 1,635,095 1,638,601 (3,506) State Street Bank and Trust Co. Australian Dollar Sell 7/17/13 1,484,305 1,520,560 36,255 Canadian Dollar Buy 7/17/13 2,861,092 2,831,160 29,932 Euro Sell 6/19/13 2,447,513 2,415,549 (31,964) Israeli Shekel Buy 7/17/13 2,289,772 2,253,190 36,582 Norwegian Krone Sell 6/19/13 3,362,892 3,353,079 (9,813) Swedish Krona Buy 6/19/13 3,122,420 3,128,554 (6,134) UBS AG British Pound Sell 6/19/13 3,941,977 3,829,848 (112,129) Canadian Dollar Buy 7/17/13 587,775 586,461 1,314 Euro Buy 6/19/13 3,710,593 3,663,674 46,919 Norwegian Krone Buy 6/19/13 17,407,735 17,353,733 54,002 Swiss Franc Buy 6/19/13 6,457,816 6,360,105 97,711 24 Global Equity Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $195,365,411) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. British Pound Sell 6/19/13 $6,382,477 $6,167,822 $(214,655) Canadian Dollar Buy 7/17/13 2,251,717 2,228,793 22,924 Japanese Yen Sell 5/15/13 2,763,338 2,915,661 152,323 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $102,031,575 $33,089,818 $241,855 Consumer staples 45,337,715 16,261,962 — Energy 41,878,958 40,330,872 — Financials 152,184,114 77,813,357 — Health care 69,350,189 21,999,882 — Industrials 31,038,196 7,287,438 — Information technology 124,709,936 7,580,800 — Materials 44,140,949 3,046,984 — Telecommunication services 17,480,161 1,806,621 — Utilities 2,672,733 2,293,852 — Total common stocks Short-term investments 3,833,817 2,424,816 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $183,815 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Global Equity Fund 25 Statement of assets and liabilities 4/30/13 (Unaudited) ASSETS Investment in securities, at value, including $525,460 of securities on loan (Note 1): Unaffiliated issuers (identified cost $747,157,439) $844,760,983 Affiliated issuers (identified cost $4,075,617) (Notes 1 and 6) 4,075,617 Cash 59,833 Foreign currency (cost $2,923,410) (Note 1) 2,944,646 Dividends, interest and other receivables 2,288,433 Receivable for shares of the fund sold 195,502 Receivable for investments sold 13,331,014 Unrealized appreciation on forward currency contracts (Note 1) 1,510,029 Total assets LIABILITIES Payable for investments purchased 19,105,867 Payable for shares of the fund repurchased 727,575 Payable for compensation of Manager (Note 2) 505,317 Payable for investor servicing fees (Note 2) 169,427 Payable for custodian fees (Note 2) 24,589 Payable for Trustee compensation and expenses (Note 2) 490,500 Payable for administrative services (Note 2) 1,533 Payable for distribution fees (Note 2) 189,394 Unrealized depreciation on forward currency contracts (Note 1) 1,326,214 Collateral on securities loaned, at value (Note 1) 541,800 Collateral on certain derivative contracts, at value (Note 1) 300,000 Other accrued expenses 135,132 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,137,489,854 Undistributed net investment income (Note 1) 1,306,871 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (390,933,501) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 97,785,485 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 26 Global Equity Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($770,066,219 divided by 71,029,918 shares) $10.84 Offering price per class A share (100/94.25 of $10.84)* $11.50 Net asset value and offering price per class B share ($20,115,433 divided by 2,056,120 shares)** $9.78 Net asset value and offering price per class C share ($12,443,965 divided by 1,208,232 shares)** $10.30 Net asset value and redemption price per class M share ($11,598,180 divided by 1,116,067 shares) $10.39 Offering price per class M share (100/96.50 of $10.39)* $10.77 Net asset value, offering price and redemption price per class R share ($1,047,726 divided by 97,626 shares) $10.73 Net asset value, offering price and redemption price per class R5 share ($12,683 divided by 1,131 shares)† $11.22 Net asset value, offering price and redemption price per class R6 share ($8,649,678 divided by 771,032 shares) $11.22 Net asset value, offering price and redemption price per class Y share ($21,714,825 divided by 1,941,177 shares) $11.19 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Global Equity Fund 27 Statement of operations Six months ended 4/30/13 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $222,899) $6,834,112 Interest (including interest income of $4,175 from investments in affiliated issuers) (Note 6) 4,175 Securities lending (Note 1) 65,448 Total investment income EXPENSES Compensation of Manager (Note 2) 2,936,309 Investor servicing fees (Note 2) 1,152,777 Custodian fees (Note 2) 42,981 Trustee compensation and expenses (Note 2) 43,756 Distribution fees (Note 2) 1,106,813 Administrative services (Note 2) 14,367 Other 146,672 Total expenses Expense reduction (Note 2) (32,988) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 76,337,155 Net realized gain on foreign currency transactions (Note 1) 2,992,589 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 109,965 Net unrealized appreciation of investments during the period 51,517,788 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 28 Global Equity Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 4/30/13* Year ended 10/31/12 Operations: Net investment income $1,493,048 $3,950,117 Net realized gain on investments and foreign currency transactions 79,329,744 45,423,262 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 51,627,753 31,472,856 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (5,498,576) (17,732,947) Class B (16,055) (430,946) Class C (8,885) (217,661) Class M (34,310) (246,779) Class R (4,573) (25,505) Class R5 (96) — Class R6 (101) — Class Y (271,513) (573,729) Increase in capital from settlement payments — 335,061 Decrease from capital share transactions (Note 4) (42,293,148) (93,601,379) Total increase (decrease) in net assets NET ASSETS Beginning of period 761,325,421 792,973,071 End of period (including undistributed net investment income of $1,306,871 and $5,647,932, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Global Equity Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A April 30, 2013 ** .02 1.64 (.08) — — 17.98 * .66 * .20 * 69 * October 31, 2012 .05 .87 (.21) — — d,e 1.35 .55 117 October 31, 2011 .09 .13 (.10) — d .02 f,g 1.38 1.02 87 October 31, 2010 .10 .74 (.22) — d — d,h 1.42 1.29 125 October 31, 2009 .15 1.10 i (.01) — d — d,j,k 19.13 i 1.42 l 2.22 l 105 October 31, 2008 .13 (6.39) (.32) — d — 1.30 l 1.31 l 96 Class B April 30, 2013 ** (.02) 1.48 (.01) — — 17.50 * 1.04 * (.18) * 69 * October 31, 2012 (.02) .80 (.14) — — d,e 2.10 (.21) 117 October 31, 2011 .02 .11 (.03) — d .02 f,g 2.13 .25 87 October 31, 2010 .04 .67 (.16) — d — d,h 2.17 .55 125 October 31, 2009 .09 .99 i — — — d — d,j,k 18.18 i 2.17 l 1.52 l 105 October 31, 2008 .05 (5.81) (.22) — d — 2.05 l .49 l 96 Class C April 30, 2013 ** (.02) 1.56 (.01) — — 17.54 * 1.04 * (.17) * 69 * October 31, 2012 (.02) .84 (.15) — — d,e 2.10 (.20) 117 October 31, 2011 .02 .13 (.04) — d .02 f,g 2.13 .27 87 October 31, 2010 .04 .69 (.16) — d — d,h 2.17 .54 125 October 31, 2009 .09 1.05 i — — — d — d,j,k 18.21 i 2.17 l 1.48 l 105 October 31, 2008 .05 (6.11) (.24) — d — 2.05 l .55 l 96 Class M April 30, 2013 ** — d 1.57 (.03) — — 17.76 * .91 * (.05) * 69 * October 31, 2012 — d .84 (.17) — — d,e 1.85 .05 117 October 31, 2011 .05 .12 (.06) — d .02 f,g 1.88 .52 87 October 31, 2010 .06 .70 (.18) — d — d,h 1.92 .79 125 October 31, 2009 .11 1.06 i — — — d — d,j,k 18.57 i 1.92 l 1.72 l 105 October 31, 2008 .08 (6.16) (.26) — d — 1.80 l .81 l 96 Class R April 30, 2013 ** .01 1.62 (.05) — — 17.85 * .79 * .08 * 69 * October 31, 2012 .02 .87 (.19) — — d,e 1.60 .28 117 October 31, 2011 .07 .13 (.08) — d .02 f,g 1.63 .79 87 October 31, 2010 .08 .73 (.20) — d — d,h 1.67 1.03 125 October 31, 2009 .13 1.09 i — — — d — d,j,k 18.83 i 1.67 l 1.94 l 105 October 31, 2008 .11 (6.34) (.31) — d — 1.55 l 1.08 l 96 Class R5 April 30, 2013 ** .04 1.71 (.09) — — 18.39 * .47 * .40 * 69 * October 31, 2012† .03 .61 — 7.18 * 11 .31 * .31 * 117 Class R6 April 30, 2013 ** .07 1.68 (.09) — — 18.43 * .42 * .62 * 69 * October 31, 2012† .03 .61 — 7.18 * 11 .28 * .34 * 117 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30 Global Equity Fund Global Equity Fund 31 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class Y April 30, 2013 ** .03 1.70 (.10) — — 18.24 * .54 * .32 * 69 * October 31, 2012 .07 .90 (.24) — — d,e 1.10 .78 117 October 31, 2011 .12 .13 (.12) — d .02 f,g 1.13 1.27 87 October 31, 2010 .13 .76 (.23) — d — d,h 1.17 1.54 125 October 31, 2009 .17 1.13 i (.04) — d — d,j,k 19.34 i 1.16 l 2.51 l 105 October 31, 2008 .17 (6.60) (.35) — d — 1.05 l 1.59 l 96 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc. which amounted to less than $0.01 per share outstanding on December 21, 2010. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. i Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.06 per class share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 0.92% for the year ended October 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear, Stearns Securities Corp. which amounted to less than $0.01 per share outstanding on May 21, 2009. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. l Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2009 0.12% October 31, 2008 0.01 The accompanying notes are an integral part of these financial statements. The accompanying notes are an integral part of these financial statements. 32 Global Equity Fund Global Equity Fund 33 Notes to financial statements 4/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through April 30, 2013. Putnam Global Equity Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. The fund invests mainly in developed countries, but may invest in emerging markets. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 34 Global Equity Fund the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Global Equity Fund 35 Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $409,713 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $550,543 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $594,580. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $525,460 and the fund received cash collateral of $541,800. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. 36 Global Equity Fund The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $468,113,879 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $182,162,208 N/A $182,162,208 October 31, 2016 285,951,671 N/A 285,951,671 October 31, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $753,382,422, resulting in gross unrealized appreciation and depreciation of $112,211,996 and $16,757,818, respectively, or net unrealized appreciation of $95,454,178. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.650% of the next $50 billion, 0.800% of the next $5 billion, 0.630% of the next $50 billion, 0.750% of the next $10 billion, 0.620% of the next $100 billion and 0.700% of the next $10 billion, 0.615% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. Global Equity Fund 37 The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI World Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/–0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.348% of the fund’s average net assets before an increase of $141,132 (0.018% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,049,763 ClassR5 9 ClassB 28,889 ClassR6 352 ClassC 17,199 ClassY 38,599 ClassM 16,579 Total ClassR 1,387 38 Global Equity Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $954 under the expense offset arrangements and by $32,034 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $609, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $903,105 ClassM 42,786 ClassB 99,337 ClassR 2,388 ClassC 59,197 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $18,299 and $276 from the sale of classA and classM shares, respectively, and received $9,715 and $102 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $9 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $544,473,878 and $588,989,280, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Global Equity Fund 39 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 1,308,126 $13,234,539 2,427,168 $21,264,041 Shares issued in connection with reinvestment of distributions 537,482 5,143,706 2,056,362 16,450,820 1,845,608 18,378,245 4,483,530 37,714,861 Shares repurchased (5,549,434) (55,339,044) (14,129,282) (123,804,585) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 100,308 $916,236 185,490 $1,464,842 Shares issued in connection with reinvestment of distributions 1,800 15,588 57,869 418,970 102,108 931,824 243,359 1,883,812 Shares repurchased (427,463) (3,876,237) (1,058,756) (8,406,190) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 31,951 $304,487 80,504 $657,247 Shares issued in connection with reinvestment of distributions 918 8,370 26,507 201,986 32,869 312,857 107,011 859,233 Shares repurchased (131,869) (1,250,604) (279,825) (2,342,766) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 9,943 $95,123 33,228 $279,471 Shares issued in connection with reinvestment of distributions 3,628 33,340 31,157 239,284 13,571 128,463 64,385 518,755 Shares repurchased (145,469) (1,429,148) (304,158) (2,566,649) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 10,448 $104,465 20,443 $177,131 Shares issued in connection with reinvestment of distributions 480 4,559 3,213 25,449 10,928 109,024 23,656 202,580 Shares repurchased (9,881) (98,081) (66,758) (585,670) Net increase (decrease) 40 Global Equity Fund For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 1,121 $10,000 Shares issued in connection with reinvestment of distributions 10 96 — — 10 96 1,121 10,000 Shares repurchased — Net increase 10 For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 778,538 $8,550,201 1,121 $10,000 Shares issued in connection with reinvestment of distributions 10 101 — — 778,548 8,550,302 1,121 10,000 Shares repurchased (8,637) (94,816) — — Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 216,564 $2,271,775 649,178 $6,120,823 Shares issued in connection with reinvestment of distributions 26,862 265,131 67,267 554,276 243,426 2,536,906 716,445 6,675,099 Shares repurchased (1,032,156) (11,152,935) (417,552) (3,769,859) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 1,131 100.00% $12,683 ClassR6 1,131 0.15 12,683 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $236,500,000 Warrants (number of warrants) 210,000 Global Equity Fund 41 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,510,029 Payables $1,326,214 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $3,225,920 $3,225,920 Equity contracts (48,136) — $(48,136) Total * For the reporting period, the transaction volume for warrants was minimal. Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $89,885 $89,885 Equity contracts 193,619 — $193,619 Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $6,384,125 $100,769,496 $107,153,621 $3,704 $— Putnam Short Term Investment Fund* — 40,204,385 36,670,568 471 3,533,817 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 42 Global Equity Fund Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Global Equity Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 Global Equity Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Investment Sub-Advisor Kenneth R. Leibler Janet C. Smith The Putnam Advisory Robert E. Patterson Vice President, Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 James P. Pappas Jonathan S. Horwitz Vice President Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Mark C. Trenchard and Trust Company Compliance Liaison Vice President and BSA Compliance Officer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Global Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Equity Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 27, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 27, 2013
